Citation Nr: 0404523	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for urethral laceration 
with residual stricture.

2.  Entitlement to service connection for residuals of a 
sunburn.

3.  Entitlement to service connection for anxiety.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of an automobile accident to include a head injury, 
pelvic fracture, and right leg fracture. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  

The Board notes in the March 2002 notice of disagreement, the 
veteran filed an informal claim of entitlement to service 
connection for a back disorder.  As the RO has not 
adjudicated that claim, it is referred back for appropriate 
action.  In addition, at his April 2003 personal hearing 
before the undersigned Member of the Board, the veteran 
requested that his claim of entitlement to service connection 
for residuals of frostbite be reopened.  That issue is also 
referred back to the RO for appropriate action.  

The issue of entitlement to service connection residuals of a 
sunburn will be addressed in the REMAND portion of this 
decision.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




FINDINGS OF FACT

1.  The United States Army determined that the veteran's 
February 13, 1965 motor vehicle accident was due to his own 
misconduct and was not in the line of duty.  

2.  The veteran is not shown to have urethral laceration with 
residual stricture that is etiologically related to active 
service.

3.  The veteran is not shown to have anxiety that is 
etiologically related to active service.  

4.  In an unappealed November 1989 rating decision, the RO 
denied service connection for residuals of an automobile 
accident, to include a head injury, pelvic fracture, and 
right leg fracture. 

5.  Evidence associated with the veteran's claims folder 
subsequent to the RO's November 1989 rating decision is not 
so new or significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  Urethral laceration with residual stricture was not 
incurred in or aggravated by active service, and was not 
incurred in the line of duty.  38 U.S.C.A. §§ 105, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(m)(n), 
3.301(c), 3.303 (2003).  

2.  Anxiety was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2003).  

3.  The November 1989 rating decision denying service 
connection for residuals of an automobile accident, to 
include a head injury, pelvic fracture, and right leg 
fracture, is final.  38 U.S.C.A. §§  5103, 5103A, 7104 (West 
2002); 38 C.F.R. § 20.1103 (2003).

4.  Since the November 1989 rating decision, new and material 
evidence has not been submitted, and the veteran's claim of 
entitlement to service connection for residuals of an 
automobile accident, to include a head injury, pelvic 
fracture, and right leg fracture is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claims were filed in February 
2000 and May 2001 and remain pending.  The VCAA is therefore 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a February 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a July 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection and new and material evidence claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In May 2001 and October 2001 letters, prior to the issuance 
of the February 2002 rating decision, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  In April 2003, 
the veteran waived initial RO consideration of evidence.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003)

The VCAA also provides that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private and VA treatment reports.  In addition, the veteran 
was provided with a VA examination in May 2001.  

With respect to VA's duty to assist the veteran for his 
claims to reopen, such as the claim of entitlement to service 
connection for residuals of an automobile accident, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  VA does not have a duty to 
provide the veteran a VA examination if the claim is not 
reopened.  The VCAA explicitly states that, regardless of any 
assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate these claims.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the April 2003 personal hearing; lay 
statements; private medical reports; and VA outpatient, 
inpatient, and examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).


1.  Urethral laceration with residual stricture

The veteran is seeking entitlement to service connection for 
urethral laceration with residual stricture.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the claim and service connection 
therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.  Moreover, the disease or injury must be 
deemed to have been incurred "in the line of duty."  38 
U.S.C.A. §§ 1110, 1131 (2003).  

Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c) (2003).  With respect to 
alcohol and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2003).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. § 
3.1(n) (2003).

A service department finding that injury, disease or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  The requirement for line of duty will 
not be met if at the time the injury was suffered or disease 
contracted the person on whose account benefits are claimed 
was avoiding duty by deserting the service or by absenting 
himself without leave materially interfering with the 
performance of military duties. 38 U.S.C.A. § 105(a), (b) 
(West 2002); 38 C.F.R. § 3.1(m) (2003)

The veteran's service records reflect that he was involved in 
a motor vehicle accident in February 1965 when he fractured 
his right femur and pelvis.  A Kansas Highway Patrol Accident 
Report noted that the veteran had been charged with reckless 
driving and driving while suspended.  A medical examination 
indicated that the veteran had been driving under the 
influence of alcohol at the time.  A March 1965 Report of 
Investigation for Line of Duty and Misconduct Status 
determined that that the veteran's actions were "not in the 
line of duty" and had been due to his own misconduct.  It 
was further determined that while the veteran had been on 
authorized leave, his intentional misconduct or neglect had 
been the "proximate cause" of the accident.  

A June 1965 service medical record noted that the veteran had 
suffered a laceration of his urethra in the February 1965 
automobile accident.  The urethral laceration was treated 
with supra-public cystostomy and retrograde catheterization.  
The drain was removed in February 1965 and the catheter in 
March 1965.  A urethrogram showed a stricture at the junction 
of the membranous and bulbous urethra that was 1 cm. in 
length and approximately 2 mm. in width at its narrowest 
point.  It was determined that this would have to be 
surgically repaired when the veteran's hip cast was removed.  
In June 1965, the veteran had no urological problems.  The 
examiner noted that the urethral disorder had not been 
incurred in the line of duty per the formal investigation 
report.  An April 1966 treatment report noted that the 
traumatic urethral stricture had been treated and improved.  
The veteran continued to seek treatment for his urethral 
stricture throughout service until 1969.  

A November 1985 treatment report indicated that the veteran 
had complained of burning with urination and some urinary 
frequency.  He stated that he had not had an evaluation of 
his urinary tract since his active service. 

At his May 2001 VA examination, the veteran complained of 
feeling less pressure on his urinary stream since his in-
service accident and stated that he felt as though he did not 
empty his bladder on urination.  He also asserted that he got 
up 4 to 5 times per night to use the restroom, though he 
denied urinary frequency, dysuria, hesitancy, and 
incontinence.  He asserted that he had not required treatment 
for a urinary tract infection for several years and denied a 
history of renal colic or bladder stones.  The examiner 
reviewed the veteran's claims folder and noted normal urine 
in June 1990 and urine infection in May 1999.  Urinalysis 
accomplished in March 2001 and May 2001 were normal.  The 
examiner asserted that there were no current known effects of 
the veteran's condition on his daily activities.  Following a 
physical examination, the veteran was diagnosed with urethral 
laceration secondary to the in-service motor vehicle accident 
and subsequent urethral strictures.  The examiner commented 
that it was as likely as not that the veteran's current 
complaints of incomplete emptying and low stream pressure 
were due to the previous traumatic injury incurred in the 
1965 automobile accident.  

While the objective medical evidence of record reflects that 
the veteran currently has urethral laceration, and there is 
evidence of urethral laceration occurring during active 
service, the May 2001 VA examiner opined that the urinary 
disorder was related to the veteran's 1965 motor vehicle 
accident.  Moreover, a June 1965 service medical report also 
noted that the veteran's urethral laceration had not been 
incurred in the line of duty per the formal investigation 
report.  As such, the evidence reflects that the veteran's 
urethral laceration with residual stricture was incurred as a 
result of the February 1965 motor vehicle accident. 

The United States Army, in March 1965, determined that the 
injuries incurred in the veteran's February 1965 motor 
vehicle accident were not incurred in the line of duty and 
were due to the veteran's own misconduct or neglect.  
Moreover, it was noted that the veteran's misconduct had been 
the "proximate cause" of the accident in which he sustained 
his injuries.  As stated previously, willful misconduct will 
be determinative if it is the proximate cause of injury, 
disease, or death.  38 C.F.R. § 3.1(m).  In addition, a 
service department finding that an injury occurred in the 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of the laws administered 
by the VA.  With respect to the corollary of this statement, 
that is whether the service department finding that the 
injury was not incurred in the line of duty is patently 
inconsistent with the requirements of the laws administered 
by VA, the Board finds that it is not patently inconsistent.  
38 C.F.R. § 3.1(m) (2003).

The Board notes that since there is an entirely plausible 
basis for the finding that the veteran's injuries were due to 
his own misconduct.  In particular, it was noted that the 
veteran was driving while intoxicated when the accident 
occurred.  Moreover, the Kansas Highway Patrol Accident 
Report indicated that he had been charged with reckless 
driving and driving while suspended.  Thus, the line of duty 
findings by the Army are not patently inconsistent with laws 
administered by VA, and VA is thus required to accept them.  
38 C.F.R. § 3.1(m) (2003); See also Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) (service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces).

The Army determined that the veteran was in an authorized 
absence status at the time of the February 13, 1965, 
accident; however, it was also determined that the accident 
was due to his own willful misconduct.  In March 2002, the 
veteran denied that the accident was due to his own 
misconduct and stated that he was not punished for his 
actions and that he was on an "authorized pass."  Despite 
the veteran's contentions, the March 1965 investigation 
report clearly states that the accident was caused by the 
veteran's own misconduct.  Therefore, VA must accept the 
determination made by the service department since it is not 
patently inconsistent with the requirements of the laws 
administered by VA.  

As the veteran's February 1965 motor vehicle accident was 
caused by his own misconduct and the injuries incurred 
therein were not incurred in the line of duty, service 
connection is not warranted.  38 U.S.C.A. §§ 105, 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R.§§ 3.1(m), 3.102, 3.159, 3.326 (2003).  As such, the 
veteran's claim is denied. 

2.  Anxiety

The veteran is seeking entitlement to service connection for 
anxiety.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

Service medical records reflect that in July 1962, the 
veteran reported having nervous trouble on his Report of 
Medical History.  No additional complaints, treatment, or 
diagnoses of anxiety were observed during the rest of the 
veteran's active service.  On his January 1971 Report of 
Medical History, the veteran stated that he did not have 
depression or excessive worry, or nervous trouble of any 
sort.  A contemporaneous Report of Medical Examination 
indicated that the veteran's psychiatric state was 
"normal."  

The veteran was hospitalized from March 2001 to April 2001 at 
Geary Community Hospital for detoxification.  It was noted 
that he had alcohol withdrawal and extreme anxiety.  It was 
also noted that he had a history of "anxiety attacks" for 6 
to 8 months since trying to quit drinking alcohol.  

The veteran was again hospitalized in April 2001 for 
alcoholism, depression, and possible post-traumatic stress 
disorder (PTSD).  VA treatment records dated April 2001 to 
June 2001 indicated that the veteran had been hospitalized 
for detoxification and diagnosed with alcohol and drug 
dependence.  The veteran complained of increased anxiety 
during the prior 6 months and the examiner commented that 
anxiety often occurred with long-term alcohol dependence.  
The veteran also complained of being anxious during 
treatment.  In June 2001, he denied having any prior 
psychiatric hospitalizations or taking psychiatric 
medications.  He was diagnosed with generalized anxiety in 
June 2001.  

A hospitalization report dated July 2002 to August 2002 
indicated that the veteran was treated for detoxification.  
The veteran was diagnosed with severe, major depressive 
disorder with psychotic features, as well as an organic brain 
syndrome secondary to alcoholism.  

While the veteran has complained of, and been diagnosed with, 
anxiety on several occasions, there is no evidence that his 
current anxiety symptoms are related to the in-service 
notations of "nervous trouble" in July 1962.  In addition, 
the Board finds no objective evidence linking the veteran's 
current anxiety to active service.  

The evidence reflects that the veteran initially complained 
of anxiety while hospitalized for detoxification in 2001.  At 
that time, it was noted that he had a history of anxiety 
while trying to quit drinking.  In addition, a VA examiner 
commented to the veteran that anxiety often occurred with 
long-term alcohol dependence.  None of the examiners linked 
the veteran's anxiety to active service.  

Absent evidence of a confirmed diagnoses of anxiety during 
active service, or an objective medical opinion linking the 
veteran's current anxiety to active service, service 
connection is not warranted.  The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b) (2003), discussed 
above, relating to chronicity and continuity of 
symptomatology.  Although the veteran has asserted that he 
had continuity of symptomatology of anxiety after service, 
there is no objective medical evidence which supports such a 
statement.  The record contains no objective medical evidence 
linking the veteran's current complaints of anxiety to active 
service.  Such supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

To the extent that the veteran contends that he has anxiety 
that is related to active service, it is now well established 
that persons without medical training, such as the veteran 
and the other individuals, are not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (19920; see also 38 C.F.R. § 3.159(a) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  As such, 
service connection is not warranted.

In summary, for the reasons and bases expressed above, the 
Board finds that a preponderance is against finding that the 
veteran suffers from anxiety that is etiologically related to 
active service.  

3.  Residuals of automobile accident

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for residuals of 
an automobile accident, to include a head injury, pelvic 
fracture, and right leg fracture, on the basis that he has 
submitted new and material evidence.  The Board observes that 
the veteran's service connection claim was denied in a 
November 1989 rating decision stating that the injuries 
incurred in the accident had been a result of the veteran's 
own willful misconduct.  The November 1989 rating decision is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

In May 2001, the veteran filed to reopen his service 
connection claim.  A February 2002 rating decision denied the 
veteran's claim and he disagreed with that decision, 
initiating a timely appeal.  As there is a prior final 
determination for the veteran's claim, the November 1989 
rating decision, the Board is now required to decide whether 
new and material evidence has been presented before reopening 
and adjudicating the merits of the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the November 1989 rating 
decision, evidence received in support of the veteran's claim 
includes VA treatment records and private medical reports.  
These records document the veteran's continued treatment for 
physical disorders.  However, none of the evidence received 
disputes the finding that the veteran's injuries were 
sustained as a result of his own misconduct.  As such, this 
evidence submitted in support of the veteran's claim does not 
constitute new and material evidence because although it is 
new, it does not bear directly and substantially upon the 
issue of service connection.  That is, most of the evidence 
received in connection with the veteran's recent claim does 
not constitute new and material evidence to the extent it is 
essentially cumulative and redundant of the evidence of 
record at the time of the prior final denial.  As discussed 
above, the Board denied the veteran's service connection 
claim based upon the finding that the veteran's automobile 
accident, and the injuries sustained therein, were a result 
of his own willful misconduct.  There remains a lack of 
evidence stating otherwise.   

The contentions made by the veteran since the November 1989 
rating decision requesting that his service connection claims 
be reopened cannot be considered new.  For the most part, his 
statements are duplicative and repetitive of the contentions 
he made previously.  Moreover, such statements are not 
material.  He does not possess medical expertise, and he is, 
therefore, not competent to render an opinion on matters 
involving medical knowledge, such as diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (19920; 
see also 38 C.F.R. § 3.159(a) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Accordingly, the Board finds that the evidence submitted 
subsequent to the November 1989 denial of the veteran's claim 
is not sufficient to reopen the claim of entitlement to 
service connection for residuals of an automobile accident, 
to include a head injury, pelvic fracture, and right leg 
fracture.  Until the veteran meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply and 
the claim is not reopened.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Service connection for urethral laceration with residual 
stricture is denied. 

Service connection for anxiety is denied.

The claim of entitlement to service connection for residuals 
of an automobile accident, to include a head injury, a pelvis 
fracture, and a right leg fracture, is not reopened; the 
appeal is denied.


REMAND

The Board has determined that additional development is 
necessary for the claim of entitlement to service connection 
for residuals of a sunburn. 

Service medical records indicate that the veteran sought 
treatment for a sunburn in April 1970.  At his April 2003 
personal hearing, the veteran indicated that he sunburned his 
feet during service and that they blistered for two days.  He 
asserted that he currently suffers from pain, poor balance, 
and not being able to walk easily due to his in-service 
sunburn.  He also maintained that he was taking medication 
for his foot pain. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature and etiology of 
any foot or skin disorders of the feet he 
may have related to his military service.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is specifically requested to 
comment on whether the veteran currently 
has any bilateral foot disorders that are 
etiologically related to reports of a 
sunburn incurred during active service, 
or that are otherwise related to active 
service.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

2.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the July 
2002 statement of the case and 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



